          Case 1:18-cr-00016-LY Document 72 Filed 10/04/19 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                                                                                       OCT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
                                                                                Dç    Li
                                                                                                   2019

                                                                                                  Cr

  UNITED STATES OF AMERICA,                     §
                                                §

                                                     CRIMINAL NO. A-18-CR-16-LY
  CHARLES MCALLISTER,                           §



                                SPECIAL VERDICT FORM

       For each count on this special verdict form, write "Guilty" or "Not Guilty" in the space
provided.


       The presiding juror must sign and date the special verdict form on page 5.




        Please proceed to the next page.
           Case 1:18-cr-00016-LY Document 72 Filed 10/04/19 Page 2 of 5



1.   Count One: Wire Fraud

       We, the jury, with regard to Defendant CHARLES MCALLISTER, unanimously find the
following:

        Answer "Guilty or "Not Guilty."



COT ONE:         C
        Please proceed to the next page.
         Case 1:18-cr-00016-LY Document 72 Filed 10/04/19 Page 3 of 5



2. Count Two: Wire Fraud

       We, the jury, with regard to Defendant CHARLES MCALLISTER, unanimously find the
following:

      Answer "Guilty or "Not Guilty."



COT TWO:

      Please proceed to the next page.
           Case 1:18-cr-00016-LY Document 72 Filed 10/04/19 Page 4 of 5



3. Count Three: Engaging in Monetary Transaction in Criminally Derived Property

       We, the jury, with regard to Defendant CHARLES MCALLISTER, unanimously find the
following:

      Answer "Guilty or "Not Guilty."



COT THRLE:                  '



      Please proceed to the next page.




       There are no more counts. Please proceed to the next page, andyour Presiding Juror will

sign and date the special verdict form.

                                              4
           Case 1:18-cr-00016-LY Document 72 Filed 10/04/19 Page 5 of 5




We, the jury, unanimously made each of the findings indicated on this special verdict form.

       Submitted this              day of October, 2019 at      ' p o'clock    m.

                                                        ORtGNAL StONATURE
                                                                         TO
                                                       REDPCTED PURSUANT
                                                        GO\IFPT                OF 200

                                                    PRESIDING JU1OR
